Exhibit 10.28

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of the 16th day of July,
2007 by and between VANTAMPA PLAZA HOTEL, INC., a Florida corporation
(“Seller”), and MHI HOSPITALITY CORPORATION, a Delaware Corporation, or its
permitted assigns (“Buyer”).

W I T N E S S E T H:

WHEREAS, Buyer desires to purchase and Seller desires to sell the property
described herein;

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) paid by Buyer to
Seller, and the mutual covenants of Seller and Buyer contained herein, Seller
and Buyer hereby agree as follows:

1. Agreement to Purchase and Sell. Seller hereby agrees to sell and convey to
Buyer, and Buyer hereby agrees to purchase from Seller:

A. Certain real property consisting of approximately +/- 3.82 acres of land
located at 5303 West Kennedy Boulevard, Tampa, Florida, and the improvements
located thereon (“the Property”) consisting of a 250 room hotel that is
presently closed;

B. All of the personal property and equipment owned by Seller and located in or
at the Hotel and used in connection therewith, including but not limited to,
cleaning equipment, furniture, fixtures, carpets, rugs, draperies, mechanical
and electrical equipment, and office equipment, (collectively, the “Personal
Property”).

C. To the extent owned by Seller and relating to or located on or in the Hotel
and transferable by Seller, the telephone number for the Hotel, zoning approvals
and entitlements, surveys, plans and specifications, licenses and permits,
contractor and maintenance files, service manuals, notices of compliance with
state and federal and all governmental



--------------------------------------------------------------------------------

agencies and regulations, estoppel certificates or affidavits, and guaranties
and warranties as to Personal Property which pertain to the Hotel or are used in
connection therewith (collectively, the “Permits and Licenses”);

D. There are no leases for equipment, services contracts, or other agreements
associated with the ownership of the Hotel, except as listed on Schedule I
attached hereto. Notwithstanding any agreement to purchase and sell found in
Paragraph 1 herein, or in any other Paragraph of this Agreement, Buyer reserves
the right not to assume any equipment leases associated with the Hotel; and

E. The Property, Hotel, Personal Property, and Permits and Licenses, are
conveyed “as is” “where is” in their present condition and Seller conveys same
with no warranty or implied suitability of use.

2. Purchase Price. The Purchase Price for the Assets is Thirteen Million Five
Hundred Thousand and 00/l00th Dollars ($13,500,000.00) (the “Purchase Price”).
The term “Assets” as used herein shall mean and include the Property, the Hotel,
the Personal Property, the Permits and Licenses, and such other assets used in
connection with the ownership of the Hotel.

A. Within five (5) days following the execution of this Agreement by both Seller
and Buyer, a deposit of Two Hundred Fifty Thousand Dollars ($250,000.00) (the
“Initial Deposit”) will be paid by Buyer to Chicago Title Insurance Company (the
“Escrow Agent”) as a good faith deposit, which deposit shall be applied to the
Purchase Price at Closing.

B. Within five (5) days following the end of the Due Diligence Period (as
defined hereinunder) and in the event Seller elects to proceed to Closing, a
second deposit of Five Hundred Thousand Dollars ($500,000.00) (the “Secondary
Deposit”) will be paid by Buyer to the Escrow Agent as an additional good faith
deposit, which deposit shall be applied to the Purchase Price at Closing;

 

2



--------------------------------------------------------------------------------

C. In the event Buyer elects to extend Closing pursuant to its option as
described below, five (5) days prior to the original Closing Date Buyer will
tender a third deposit of Two Hundred Fifty Thousand Dollars ($250,000.00)(the
“Extension Deposit”) to the Escrow Agent as a good faith deposit, which deposit
shall be applied to the Purchase Price; and

D. The difference in the Purchase Price and the Initial Deposit, the Secondary
Deposit, and the Extension Deposit (if applicable) shall be paid by Buyer to
Seller at Closing by wire transfer of funds immediately available to Seller.

3. Escrow of Deposit. The Initial Deposit, the Secondary Deposit and the
Extension Deposit (if applicable) shall be held in escrow by the Escrow Agent as
a good faith deposit. Buyer and Seller will execute the escrow agent’s standard
escrow agreement document.

4. Conditions.

A. Buyer shall have a period (“Inspection Period”) beginning on the date this
Agreement is executed by all parties and expiring forty five (45) calendar days
thereafter. During the Inspection Period, Buyer may notify Seller that Buyer
does not wish to close on the purchase of the Assets, in which event this
Agreement shall terminate, the Initial Deposit shall be refunded to Buyer, and
neither party shall have any further obligation to the other with respect to
this Agreement. If Buyer elects to proceed forward to Closing, Buyer’s Initial
Deposit will become non-refundable as of 5:00 p.m. on the forty fifth calendar
day subsequent to the execution of this Agreement by both Seller and Buyer. In
the event Buyer elects to proceed to Closing, Buyer will deliver the Secondary
Deposit to the Escrow Agent within

 

3



--------------------------------------------------------------------------------

five (5) days as setforth above in Section 2(B) and upon deposit by the Escrow
Agent the Secondary Deposit shall be non-refundable. Closing will occur not
later than thirty (30) calendar days subsequent to the expiration of the
Inspection Period. The Closing shall be held at the offices of Buyer’s counsel.
If, prior to 5:00 p.m. on the seventy fifth calendar day subsequent to the
execution of this Agreement, Buyer notifies Seller in writing that Buyer needs
an additional thirty (30) days to effect Closing, Seller shall grant Buyer said
additional thirty (30) days and Closing will be extended upon Buyer’s submitting
the Extension Deposit as described above in Section 2(C) to the Escrow Agent. In
the event Buyer elects to terminate this Agreement anytime after the expiration
of the Inspection Period, the Initial Deposit, the Secondary Deposit (if
applicable), and Extension Deposit (if applicable) the funds held by the Escrow
Agent shall be paid to the Seller as liquidated damages, and neither party shall
have any further obligation to the other with respect to this Agreement;
provided, however, that if Seller is unable to deliver good title to the Assets,
Escrow Agent shall refund the entire Deposit to Buyer if this Agreement is
terminated by Buyer.

B. Seller agrees:

(i) At any reasonable time and from time to time during the Inspection Period,
Buyer shall have the right to fully inspect the Assets and to satisfy itself
that the Assets, as of the date of such inspection, that no material defects in
the structure of the buildings of the Hotel; the zoning is compliant with the
intended use as a hotel; the utilities are available at the site for the
intended use; no undisclosed environmental hazards exist on the Property or in
the Hotel. Seller shall use its best efforts to assure that Buyer has access to
the Assets during normal business hours, and Seller shall provide all available
information concerning the Assets

 

4



--------------------------------------------------------------------------------

that Buyer may reasonably request to assist Buyer in making such determinations
if same are in Seller’ possession or control. Buyer may only contact Seller or
Seller’s designated representative when seeking access to the Hotel.

(ii) Seller shall furnish to Buyer within ten (10) days of this Agreement being
signed by both parties a copy of any title insurance examinations or policies,
all environmental studies and reports, and all surveys, architectural plans and
drawings, engineering reports, elevator reports, the leases referenced on
Schedule 1 hereto, and any and all other reports relating to the roof,
structure, mechanical, electrical, plumbing, heating or air-conditioning
systems, and environmental reports.

5. Closing. Closing shall take place in accordance with Paragraph 4.A., above.

6. Title and Conveyances.

A. At Closing, Seller shall convey good and marketable fee simple title to the
Property to Buyer by general warranty deed, clear insurable as such by Chicago
Title Insurance Company (“Chicago Title”) at regular rates, on a Florida ALTA
Form B Owner’s Policy, free and clear of any and all liens, defects,
encumbrances, leases, easements, covenants, restrictions, or other matters
whatsoever, whether recorded or unrecorded, except for: (i) the lien of real
estate taxes or assessments not yet due and payable; and (ii) the easement for a
road sign facing the interstate together with a right on ingress and egress for
maintenance; (iii)Title Objections approved by Buyer pursuant to Section 6.B
hereof.

B. Within fifteen (15) days after the date hereof, Buyer shall obtain a title
insurance commitment issued by Chicago Title (the “Title Commitment”) at Buyer’s
sole cost and expense. If Buyer determines that any matter or matters shown on
the survey (if any) or the Title Commitment are

 

5



--------------------------------------------------------------------------------

unacceptable, Buyer shall have until the fifteenth (15th) calendar day after
receipt of the Title Commitment, along with legible copies of all documents or
plats appearing as exceptions in the Title Commitment, and the survey to give
Notice to Seller of such objections which Buyer may have to the Title Commitment
and/or Survey (the “Title Objections”). If Buyer fails to give any Notice of
Title Objections to Seller by such date, Buyer shall be deemed to have waived
this right to object to any title exceptions or defects in the Title Commitment
or the Survey; provided however, that Buyer shall have the continuing right to
have the Title Commitment updated from time to time and to give Seller written
notice of any additional Title Objections arising after the effective date of
the Title Commitment. Within fifteen (15) days after receipt of the Title
Objections, Seller shall notify Buyer either that: (i) Seller shall correct such
Title Objections; or (ii) Seller shall not correct such Title Objections. In the
event that Seller elects to correct such Title Objections, Seller shall correct
such Title Objections at or prior to the Closing. In the event that Seller
elects not to correct such Title Objections, Buyer shall have the right, in its
sole discretion, to either: (i) accept title “as is”; or (ii) terminate this
Agreement, in which event the Deposit shall be promptly returned to Buyer and
the parties hereto shall be released from any further liabilities or obligations
hereunder. In the event Buyer notifies Seller of any Title Objections, and
Seller fails to notify Buyer within the period set forth above of its election
to cure or not cure such Title Objections, Seller shall be deemed to have
elected to cure such Title Objections. Notwithstanding the provisions of this
section and regardless of whether included in the Title Objections, Seller
shall, at Seller’s sole expense, release at or prior to the Closing all liens
and encumbrances securing the payment of money.

 

6



--------------------------------------------------------------------------------

C. Seller shall convey the Personal Property to Buyer by a bill of sale that
warrants that Seller owns and is conveying to Buyer good and marketable title to
the Personal Property, free and clear of all liens and encumbrances.

7. Seller’s Representations and Warranties. Buyer has agreed to purchase the
Assets as a result of Buyer’s review and inspection, and not because of or in
reliance upon any representation made by the Seller or any principal or employee
of Seller, or by any agent of the Seller, except as expressly set forth in this
Agreement, and that it has agreed to purchase the Assets in their present
condition, unless otherwise specified herein.

Notwithstanding the foregoing, Seller represents that, to the best of Seller’s
knowledge, Seller is not in possession of any information, and no information
has come to Seller’s attention that would cause Seller to conclude that: the
Hotel, or any related facilities or utilities are not in conformance with
applicable zoning, building codes or other laws and regulations; the Hotel is
not free from faulty materials and constructed according to sound engineering
standards and constructed in a workmanlike manner; or there is any environmental
contamination, hazardous waste, asbestos, or other toxic substances, in the
Hotel or on the Property upon which the Hotel is situated in any greater amount
or degree than indicated in the environmental studies provided to Buyer, if any.
Except to the extent available of the existing title policy and the
environmental studies, if any, each of which has been or will be provided to
Buyer, in accordance with this Agreement, Seller has not undertaken any
independent investigation or verification of the matters described in this
Paragraph. The foregoing notwithstanding, the parties acknowledge that the
property is presently zoned for a hotel consisting of 160 rooms and a
residential condominium consisting of 168 units.

 

7



--------------------------------------------------------------------------------

The Hotel and all furniture, fixtures, equipment and appliances located in or
serving the Hotel and the Personal Property, are being sold to Buyer “as is”.

A. Seller additionally represents and warrants to Buyer that to the best of
Seller’s knowledge:

(i) Seller is duly qualified under the laws of the State of Florida and has full
and absolute power and authority to enter into this Agreement and all ancillary
documents delivered pursuant hereto and to perform all of its obligations
hereunder. The individual or individuals executing this Agreement and all other
instruments, documents and agreements to be executed by Seller hereunder are
duly authorized to execute documents on behalf of Seller. The execution and
delivery of this Agreement and the performance by the Seller of its obligations
hereunder have been duly authorized by all requisite action or approval that is
required in order to constitute this Agreement as a binding and enforceable
obligation of the Seller, subject to the limitations and qualifications set
forth herein, Seller has the full right to sell the Assets pursuant to this
Agreement, and no further authorization or consent to this Agreement is
necessary for Seller to sell the Assets to Buyer except as set forth herein.

(ii) There are no judgments, orders, or decrees of any kind against Seller
unpaid or unsatisfied of record, nor, any legal action, suit or other legal
proceeding pending before any court, or any administrative proceeding pending
before any administrative agency relating to the Assets (including any notice of
any proposed, pending or threatened condemnation proceeding) which would
materially adversely affect the Assets and their intended use, nor has Seller
received any actual notice of any such threatened legal action, suit or other
legal or administrative proceeding relating to the

 

8



--------------------------------------------------------------------------------

Assets. The foregoing notwithstanding, Seller acknowledges a claim by LodgeNet,
Inc. for sums of money pertaining to the early cancellation of the LodgeNet
Agreement relating to the operation of the existing Hotel on the premises.
Further, Seller represents and warrants that if there are any claims or
judgments, etc., that could adversely effect title to the premises Seller will,
at its own cost and expense, settle such claims, judgments, etc. to the
satisfaction of Buyer or Buyer’s Title Agency on or before closing.

(iii) Seller has received no notice of any proposed, pending or actual
assessment made or to be made against the Assets by any governmental authority
or instrumentality.

(iv) Seller covenants and represents that it has no personal knowledge of any
handling, transportation, storage, treatment or usage of hazardous or toxic
substances that has occurred in or on the Property during Seller’s ownership
thereof in any greater amount or degree than indicated in the environmental
studies provided to Buyer, if any. Seller further represents that Seller has no
knowledge of any leak, spill, discharge, emission or disposal of hazardous or
toxic substances which has occurred on the Property, and to the best of Seller’s
knowledge that the soil, groundwater, soil vapor on or under the land is free of
toxic or hazardous substances as of the date hereof other than that indicated in
the environmental studies provided to Buyer, if any.

8. Fires or Casualty. Seller shall keep the Hotel insured against loss by fire
or casualty in any amount of not less than Six Million Dollars ($6,000,000.00).
If, prior to Closing, the Hotel is damaged and the cost of restoring such damage
exceeds Two Million Dollars ($2,000,000.00), or if the Hotel is destroyed by
casualty, then Buyer may, by written notice to Seller given within ten (10) days
after such loss, terminate this Agreement and

 

9



--------------------------------------------------------------------------------

receive a refund of all deposits. Upon such termination, neither party shall
have any further liability to the other party hereunder. Any other loss or
damage to the Property shall not be in any way void or impair the obligations of
the parties hereunder. If this Agreement is not terminated, insurance proceeds
payable with respect to such damage shall be assigned to Buyer at Closing, the
full Purchase Price (less an amount equal to the deductible under Seller’s
insurance policy) shall be paid, and the Property shall be delivered to Buyer at
Closing subject to damage.

9. Adjustments.

A. Real estate taxes, personal property taxes, utilities, water and sewer,
rents, and other governmental assessments on the Property shall be prorated
between Buyer and Seller on a calendar or fiscal year basis, using the fiscal
year of the applicable taxing authority or the billing period for any utility
service as the basis for accrual thereof, as of the date of the settlement or
Closing. Seller shall pay all expenses of deed preparation, transfer fees, the
transfer tax on said deed, half of the Escrow Agent’s fees and the cost, if any,
for removal of title defects. Buyer agrees to pay in cash at closing the cost of
recording all documents, including the deed, assignments, mortgage, financing
statements, and other collateral documents, as may be applicable, the cost of
the title examination, the title insurance premiums, and half of the Escrow
Agent’s fees. Each party shall pay its respective attorney’s fees.

B. Seller shall receive credit for an amount equal to such prepaid expenses, if
any, that inure to the benefit of Buyer.

10. Notices. All notices hereunder shall be in writing and sent by depositing it
with a nationally recognized overnight courier services that obtains receipts,
addressed to the appropriate party (and marked to a

 

10



--------------------------------------------------------------------------------

particular individual’s attention if so indicated) as hereinafter provided. Each
notice shall be effective upon being so deposited. Rejection or other refusal by
the addressee to accept or the inability to deliver because of a changed address
of which no notice was given shall be deemed to be the receipt of the notice
sent. Any party shall have the right from time to time to change the address or
individual’s attention to which notice to it or them shall be sent by giving the
other party at least ten (10) days’ prior notice thereof. The notice address of
the parties shall be as follows:

 

If to Seller:   VanTampa Plaza Hotel, Inc.   L. Joe VanWhy   27828 Lincoln Place
  Wesley Chapel, FL 33544 With a copy to:   Salvatore Checho   287 Park Avenue  
Bangor, PA 18013 And a copy to:   Harry F. Lee, Esquire   22 North Seventh
Street   Stroudsburg, PA 18360 If to Buyer:   Mr. David R. Folsom   MHI
Hospitality Corporation   814 Capitol Landing Road   Williamsburg, VA 23185 With
a copy to:   Thomas J. Egan, Esquire   Baker McKenzie   815 Connecticut Avenue
NW   Washington, DC 20006 With a copy to:   James J. Shimberg   Holland & Knight
LLP   100 North Tampa Street   Suite 4100   Tampa, FL 33602

Notwithstanding anything in this paragraph to the contrary, any notice received
in fact shall be deemed given in accordance with this paragraph.

11. Commission and Other Fees. There are no brokerage fees or commissions
incurred as a result of the consummation of this Agreement other

 

11



--------------------------------------------------------------------------------

than those payable by Seller to Hodges Ward Elliott, which fee shall be paid by
the Seller. In the event any claims arise for real estate brokerage commissions,
fees, or other compensation in connection with the transaction contemplated
herein (other than the commission due Broker as referenced herein), the party
causing such claims, or through whom such claims are made, shall indemnify and
hold the other party hereto harmless for any loss or damage which such other
party suffers as a result thereof. The foregoing indemnification shall survive
the Closing or earlier termination of this Agreement.

12. Default.

A. If Buyer does not terminate this Agreement during the Inspection Period, or
any extension thereof, and Buyer fails to complete Closing for the purchase of
the Property within the time period specified in Paragraphs 4 and 5, hereof, and
such failure has not been cured by Buyer within fifteen (15) days following
receipt of written notice specifying in detail the nature of such failure, Buyer
shall be in default hereunder, and Seller shall retain all deposits held by the
Escrow Agent as liquidated damages; provided, however, if Buyer’s failure to
close on the purchase described herein is caused by Seller’s inability to
deliver good title to the Assets, if demanded by Buyer, the entire Deposit shall
be refunded to Buyer, and neither party shall have any further obligation to the
other with respect to this Agreement.

B. If Seller fails to complete Closing in accordance with this Agreement through
no fault of Buyer, Buyer shall be entitled to specific performance of this
Agreement in addition to all other remedies to which Buyer is entitled at law or
in equity, and the entire Deposit shall be immediately refunded to Buyer.

 

12



--------------------------------------------------------------------------------

13. Entire Agreement and Modifications. This Agreement embodies and constitutes
the final and entire agreement between the parties hereto and they shall not be
bound by any terms, covenants, conditions, representations, or warranties not
expressly contained herein. This Agreement may not be altered, changed, or
amended by an instrument in writing, executed by both parties hereto.

14. Applicable Law. This Agreement shall be governed, construed, and enforced
according to the laws of the State of Florida.

15. Headings. Descriptive headings are for convenience only and shall not
control or affect the meanings or construction of any provision of this
Agreement.

16. Interpretation. Whenever the context hereof shall so require, the singular
shall include the plural, the plural the singular, and the use of any gender
shall be applicable to all genders.

17. Severability. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein.

18. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
rights of Buyer under this Agreement may be assigned without the prior written
consent of Seller.

19. General Provisions. All representations, warranties and covenants herein
shall not be merged in the deed of conveyance but shall survive the closing for
a period of one year. It is agreed that time is of the

 

13



--------------------------------------------------------------------------------

essence in the performance of the terms of this Agreement. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which counterparts taken together shall constitute one
agreement. To facilitate execution and delivery of this Agreement, the parties
hereto (and other signatories hereto) may exchange counterparts of the executed
signature pages hereof by facsimile transmission. The signature of any party to
any counterpart may be appended to any other counterpart

20. LodgeNet Agreement. Buyer agrees to make commercially reasonable efforts to
enter into an agreement with LodgeNet, Inc. to provide Buyer with pay perview
movies and other services contemplated to be offered by Buyer in its operation
of the Hotel. Failure of Buyer to enter into such agreement shall not constitute
a default hereunder.

21. Radon. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives on the date set forth below.

 

            SELLER:           VanTampa Plaza Hotel, Inc.  

July 12, 2007

      By  

/s/ L. Joe Van Why

  Date         L. Joe Van Why, Executive Vice-President         BUYER:        
MHI Hospitality Corporation  

July 16, 2007

      By  

/s/ David R. Folsom

  Date       Name:   David R. Folsom, COO  

 

15



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF HOTEL CONTRACTS PROVIDED TO BUYER

1. Agreement with Mobility Technologies, Inc. for a roof top antenna lease

2. Agreement with Voicestream Tampa/Orlando, Inc. – TMobile South, L.L.C. for a
roof top antenna Lease.

 

16